         Case 3:20-cr-00460-MO        Document 15      Filed 11/23/20    Page 1 of 1




                             UNITED STATES DISTRICT COURT

                                 DISTRICT OF OREGON


UNITED STATES OF AMERICA                          3:20-cr-00460-MO

                v.                                DISMISSAL ORDER

WILLIAM GRANT REULAND,

                Defendant.


       The Court, having reviewed the motion of the United States of America and being fully

advised in the premises:

       IT IS HEREBY ORDERED that the Indictment filed on September 24, 2020, be

dismissed with prejudice.

Dated: Novemb~, 2020




                                                  United States District Judge

Presented by:

BILLY J. WILLIAMS
United States Attorney


Isl Thomas S. Ratcliffe
THOMAS S. RATCLIFFE, ILSB #6243708
Assistant United States Attorney

Order to Dismiss                                                                         Page 1
                                                                                 Revised April 2018
